Case 2:19-cv-14199-DMM Document 105 Entered on FLSD Docket 03/08/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     FT. PIERCE DIVISION

   CENTER FOR BIOLOGICAL DIVERSITY;                     )
   CALUSA WATERKEEPER; and                              )
   WATERKEEPER ALLIANCE,                                )
                                                        )
           Plaintiffs,                                  )
                                                        )   CASE NO.: 2:19-cv-14199-DMM
           v.                                           )
                                                        )
                                                        )
   U.S. ARMY CORPS OF ENGINEERS;                        )
   COL. ANDREW KELLY, in his                            )
   official capacity as Commander and District          )
   Engineer of the U.S. Army Corps of Engineers;        )
   U.S. DEPARTMENT OF THE INTERIOR;                     )
   SCOTT DE LA VEGA,1 in his official capacity as )
   Acting Secretary of the U.S. Department of Interior; )
   U.S. FISH AND WILDLIFE SERVICE                       )
   and MARTHA WILLIAMS, in her                          )
   official capacity as Principal Deputy Director       )
   exercising authority of the Director of the          )
   U.S. Fish and Wildlife Service,                      )
                                                        )
                Defendants.                             )

                                        NOTICE OF APPEAL

          NOTICE IS HEREBY GIVEN that the Federal Defendants in this action (U.S. Army

   Corps of Engineers, Col. Andrew Kelly, in his official capacity, U.S. Department of the Interior,

   Scott de la Vega, in his official capacity, and Martha Williams, in her official capacity) hereby

   appeal to the United States Court of Appeals for the Eleventh Circuit from the attached Final

   Judgment entered in this action on January 7, 2021 (ECF No. 102) (Exhibit 1).




   1
    Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Scott de la Vega, in his official
   capacity as Acting Secretary of the Interior, is automatically substituted for David Bernhardt.
   Martha Williams, in her official capacity as Principal Deputy Director exercising authority of the
   Director of the U.S. Fish and Wildlife Service, is automatically substituted for Aurelia Skipwith.
                                                    1
Case 2:19-cv-14199-DMM Document 105 Entered on FLSD Docket 03/08/2021 Page 2 of 3




         Respectfully submitted this 8th day of March, 2021.

                                             JEAN E. WILLIAMS
                                             Acting Assistant Attorney General
                                             Environment and Natural Resources Division
                                             United States Department of Justice

                                             /s/ Mark Arthur Brown
                                             MARK ARTHUR BROWN
                                             Wildlife and Marine Resources Section
                                             4 Constitution Square
                                             150 M Street, N.E.
                                             Washington, D.C. 20001 Tel: 202-305-0204
                                             Email: mark.brown@usdoj.gov
                                             PETER KRYN DYKEMA (DC Bar 419349)
                                             Natural Resources Section
                                             4 Constitution Square
                                             150 M Street, N.E.
                                             Washington, D.C. 20001
                                             Tel: 202-305-0436
                                             Email: peter.dykema@usdoj.gov
                                             Attorneys for Defendants

   Of Counsel:

   Brooks Moore
   Rachel D. Gray
   Carolyn Devita Tooley
   Assistant District Counsel
   U.S. Army Corps of Engineers
   701 San Marco Boulevard
   Jacksonville, Florida 32207

   Helen Speights
   Attorney-Adviser
   U.S. Department of the Interior
   Office of the Regional Solicitor
   Southeast Region
   75 Ted Turner Drive SW, Suite 304
   Atlanta, GA 30303




                                                2
Case 2:19-cv-14199-DMM Document 105 Entered on FLSD Docket 03/08/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 8th day of March, 2021, I filed the foregoing using the
   United States District Court CM/ECF, which caused all counsel of record to be served
   electronically.


                                                     /s/ Mark Arthur Brown
                                                     Mark Arthur Brown




                                                3
